DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the switch is configured to switch a connection status between the output port and the input port, in each connection status, each output port is connected to at least one input port, and quantities of input ports connected to the plurality of output ports in any two connection statuses are different; wherein the plurality of input ports are in one-to-one connection with the plurality of antenna ports, and wherein the antenna port is configured to: send a first signal to an input port connected to the antenna port, and receive a second signal from the input port connected to the antenna port; and wherein each output port is connected to one vertical-dimensional feeding network”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 8 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the switch is configured to switch a connection status between the output port and the input port of the horizontal-dimensional feeding network, in each connection status, each output port is connected to at least one input port, and quantities of input ports connected to the plurality of output ports in any two connection statuses are different; wherein the plurality of output ports are in one-to-one connection with a plurality of radiating elements in one row of antenna arrays; wherein each input port is connected to an output end 
Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “the moving coupled strip line apparatus moves to be disconnected to the fixed input coupled strip line apparatus, or when the moving coupled strip line apparatus moves to be disconnected to the fixed output coupled strip line apparatus, the switch is in a disconnected”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845